NON-FINAL REJECTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 6/23/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material to claim 9 which is not supported by the original disclosure is as follows: “monitor a NO to NO2 conversion rate within an aftertreatment system of the vehicle system as a function of HC dosing and at least one NOx sensor reading” (see 112 first paragraph rejection below for details). Applicant is required to cancel the new matter in the reply to this Office Action.

Response to Arguments
Applicant's arguments filed 6/23/2022 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to the 103 rejection of claim(s) 1-8, 10, and 14-20 (pages 13-14, and 16, remarks) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

With regard to applicants arguments with respect to the 103 rejection of claims 9-13, the applicant argues that Nowhere does Wang indicate any NO to NO2 conversion rate monitored as a function of HC dosing, also the applicant argues that:
“..merely reciting urea dosing does not necessarily equate to hydrocarbon dosing. Moreover, Wang merely discloses “monitoring a NO to NO2 ratio” and “selectively disabling said malfunction catalyst diagnostic test ... based upon said ratio.” (Wang, claim 17). Wang therefore does not disclose, teach, or suggest “a diesel oxidation catalyst (DOC) performance module structured to activate a hydrocarbon (HC) dosing event, monitor a NO to NO2 conversion rate within an aftertreatment system of the vehicle system as a function of HC dosing based on at least one NOx sensor reading, and compare the NO to NO2 conversion rate against a plurality of predetermined standards to diagnose a DOC of the aftertreatment system,” as recited in amended claim 9” (page 15-16 remarks).
The Examiner respectfully disagrees.  Claim 9 has been interpreted as best understood by the Examiner when looking at the current disclosed claimed invention.  The disclosure does not clearly describe the claimed invention of claim 9, thereby when the claim is given the broadest reasonable interpretation consistent with the specification, the claimed invention is given the plain meaning unless the meaning is inconsistent with the specification (MPEP 2111).  Since the specification fails to clearly and concisely describe how and/or what structural elements are part of activating a HC dosing event, nor any details or diagrams which describe how and and/or what monitors a NO to NO2 conversion rate of the aftertreatment system, the prior art may be interpreted to anticipate the claimed invention as best understood by the Examiner and explained by the specification.  
Further, the claim language of claim 9 describe “a DOC performance module structured to…”, which is interpreted as means plus function language, and since the apparatus is described using functional language without any additional and/or clearly described structural language, the prior art may only be capable of performing the claimed functions.  Also, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Further, Wang teaches an upstream NOx sensor 230 and a downstream NOx sensor 240 and determining a conversion efficiency of the aftertreatment device from the measured values of the sensors (paragraph 43).  Further, Wang teaches the use of regeneration cycles to purge contaminants (paragraph 68) and a urea dosing module 260 for dosing the aftertreatment device in order to create the necessary reactions within the SCR device to convert NOx (paragraph 59).  Further, Wang teaches determining and indicating a malfunction in the aftertreatment device based on the determined reduced conversion efficiency (paragraph 47) as well as disabling the malfunction diagnostic in order to reduce the possibility of a false malfunction when transient behavior is determined (paragraph 55).  The determined conversion efficiency is interpreted as being “a function of HC dosing” because the urea dosing module 260 is mixed with exhaust gas contents by the mixer 270 thereby making the downstream NOx measurement by sensor 240 a function of the exhaust contents and dosing liquid.  
Thereby Willard in view of Wang is interpreted as teaching the claimed diesel oxidation catalyst (DOC) performance module structured to (meaning capable of) activate a hydrocarbon (HC) dosing event (HC dosing event is interpreted as any event which may increase hydrocarbons in the aftertreatment system including operating the vehicle at predefined cycles which includes at high engine speeds that is taught by Willard, paragraphs 42 and 87, and the mixing the exhaust contents with urea for injection into the aftertreatment system, Wang), monitor a NO to NO2 conversion rate within an aftertreatment system of the vehicle system as a function of HC dosing (NO conversion efficiency is monitored in Wang as function of the engine operating conditions, paragraphs 42-47), and compare the NO to NO2 conversion rate against a plurality of predetermined standards to diagnose a DOC of the aftertreatment system (the aftertreatment system is diagnosed based on the NO conversion efficiency, Wang paragraph 47).

With respect to the applicants arguments with respect to the 112 first paragraph rejection of claims 1-20, the applicant argues that the as-filed specification contains sufficient detail to conclude that the inventor had possession of the claimed invention and that the claimed invention can be made and utilized. Specifically the applicant argues that:
“Based on the foregoing and regarding the Examiner’s contention that the “specification does not fully, clearly, and concisely describe in exact terms as to enable one having ordinary skill to understand how the claimed DPF pressure module is structured to determine a pressure differential across the DPF” (Office Action, p. 3), Applicant submits that the as-filed specification is clearly understood by those of ordinary skill in the art to describe how the pressure differential across the DPF can be determined. For example, referring to paragraph [0047] of the specification as-filed, it can be understood that the pressure differential across the DPF can be determined based on a pressure sensor reading (e.g., virtual or physical sensor according to paragraphs [0031]-[0035] of the specification as-filed). Indeed, as discussed in paragraph [0047], the sensor (e.g., pressure sensor) measures the pressure differential (e.g., pressure difference) across the DPF. Therefore, it is clear to those skilled in the art how this pressure differential can be determined without undo experimentation (1.e., the use of sensors). Thus, a person of ordinary skill in the art would readily appreciate and understand how a pressure differential across the DPF may be determined in light of the as-filed application” (page 10, remarks).
The Examiner respectfully disagrees.  Although the disclosure states “the pressure sensor reading” and “the sensor (e.g. pressure sensor)” (paragraph 47), there is no previous recitation in the disclosure of the above sensor and the disclosure does not contain any descriptive means as words, structures, figures, diagrams which describe where these sensors are placed in the exhaust or engine system, if the sensors are physical sensors or virtual sensors, if the pressure reading is determined from other sensor measurements such as temperature or flow rate, or any other known possible configurations or sensor types that one having ordinary skill would implement for determining or measuring pressure in an exhaust system.  
Further, the applicant also argues that:
Regarding the Examiner’s contention that the “specification does not disclose any structure or steps that describe in detail ... the diesel oxidation catalyst (DOC) performance module that is structure[d] to activate a hydrocarbon dosing (HC) dosing event, monitor a NO to NO2 conversion rate within an aftertreatment system as a function of HC dosing” (Office Action, pp. 3-4), Applicant respectfully disagrees and directs the Examiner to at least paragraph [0052] of the specification as-filed, which discloses that “the DOC performance module 204 is structured to turn on HC dosing.” As such, the description is clear that the DOC performance module is structured to activate the HC dosing event, and the details of the application as-filed are sufficient. Controlling HC dosing, via a doser, is well within a person of ordinary skill in the art. In particular, as indicated in MPEP § 2163(II)(2), the “analysis of whether the specification complies with the written description requirement calls for the examiner to compare the scope of the claim with the scope of the description to determine whether applicant has demonstrated possession of the claimed invention. Such a review is conducted from the standpoint of one of ordinary skill in the art at the time the application was filed ... and should include a determination of the field of the invention and the level of skill and knowledge in the art. ...Information which is well known in the art need not be described in detail in the specification. See, e.g., Hybritech, Inc. v. Monoclonal Antibodies, Inc., 802 F.2d 1367, 1379-80, 231 USPQ 81, 90 (Fed. Cir. 1986).” While the feature of controlling HC dosing via a doser is described in the application, Applicant additionally notes that it does not necessarily need to be fully described in detail if it is understandable by a person of ordinary skill in the art” (page 11, remarks).
The Examiner respectfully disagrees.  Although the disclosure states “…turn on HC dosing” (paragraph 52), the specification does not clearly describe any structure or steps that describe in detail what and/or how the claimed diesel oxidation catalyst (DOC) performance module is structured to activate a hydrocarbon (HC) dosing event or provide any descriptive means as words, structures, figures, diagrams that describe how a HC doser is implemented as part of the exhaust system.  “To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention at the time of filing” (MPEP 2161.01 I.), and the disclosure does not describe in any detail the structure of the dosing system, any figures or drawings which show the dosing system, or any other information for one of ordinary skill means to understand how the HC dosing event is implemented as part of the disclosed invention.    
Further, the applicant also argues that:
“Regarding the Examiner’s contention concerning “monitor[ing] a NO to NO2 conversion rate within an aftertreatment system as a function of HC dosing” (Office Action, p. 4), per the discussion during the above-described Examiner interview, it is readily understood by those skilled in the art how NOx sensors (e.g., described throughout the application as-filed) can be used to determine the NO to NO2 conversion. For instance, referring to paragraph [0052], “the DOC performance module ... turn[s] on HC dosing. This inhibits the NO2 reaction in the DOC.  From this and the NOx conversion rate, differentiation is possible between the DOC’s health to NO conversion versus the hydrocarbon conversion rate. Accordingly, the oxidation rate of NO to NO2 may be monitored as a function of HC dosing based on at least one NOx sensor reading to determine whether the conversion rate is within predetermined acceptable standards” (emphasis added). Indeed, it can be understood by those skilled in the art that the determination and/or monitoring of the oxidation rate of NO to NO2 can be performed by at least one NOx sensor. Additionally, as discussed during the above-described Examiner interview, “oxidation rate of NO to NO: ... monitored as a function of HC dosing based on at least one NOx sensor reading” refers to monitoring the conversion based on or subsequent to the HC dosing event. Hence, similar to the discussion above, the details from the application as-filed are clear such that those skilled in the art can readily understand and know how various claimed actions are implemented” (page 11-12, remarks).
The Examiner respectfully disagrees.  The disclosure does not provide a clear description which supports the claimed subject matter of monitoring a NO to NO2 conversion rate within an aftertreatment system of the vehicle system as a function of HC dosing and at least one NOx sensor reading. Although the disclosure describes NOx sensors 12 and 14 (paragraphs 31 and 52), the disclosure describes that these sensors detect NOx concentrations upstream and downstream of the catalyst (paragraph 31), as well as a rationality test being perform on the NOx sensors (paragraph 53).  But the disclosure is silent as to a NOx conversion rate being a function of HC dosing and at least one of the NOx sensor measurements.  The disclosure does not point to the NOx conversion rate being determined from NOx sensor measurements or any other sensor measurements.  Further ,the disclosure contains no words, structures, figures, diagrams, and formulas which details the determining a NO to NO2 conversion rate as a function of HC dosing and at least one NOx sensor.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
With respect to claims 1 and 14, the claimed phrase “a diesel particulate filter (DPF) pressure module structured to determine a pressure differential across a DPF of an engine of the vehicle system and compare the determined pressure differential against a plurality of predetermined fault thresholds to diagnose the DPF, the plurality of predetermined fault thresholds including a predetermined minimum pressure threshold and a predetermined maximum pressure threshold” lacks proper written description.  The Examiner notes that the specification does not disclose any structure or steps that describe in detail the claimed diesel particulate filter pressure module that is structure to compare the determined pressure differential against a plurality of predetermined fault thresholds to diagnose the DPF, where the plurality of predetermined fault thresholds includes a predetermined minimum pressure threshold and a predetermined maximum pressure threshold.  The above structure is not described in the disclosure in such a way to reasonable convey to one of ordinary skill in the relevant art that the inventor had possession of the claimed invention at the time of filing (MPEP 608.01o).  The disclosure provides no explanation as to how the above comparison is implemented in detail.  Further, the disclosure provides no drawings, flow charts, program code, or any other means to describe, for example, how the diesel particulate filter pressure module is structure to operate.  It is claimed that the diesel particulate filter (DPF) pressure module is structured to determine a pressure differential across a DPF of an engine of the vehicle system and compare the determined pressure differential, however, the disclosure provides no detail as to what sensors are used to measure the pressure across the DPF, what is used to implement or carry out the pressure determination and store or use the collected data, or how the filter and pressure sensors are positioned within the system.  The specification states a “DPF pressure module 200 is structured to perform a DPF pressure check fault process”, then “in this process the module 200 is configured to set the fault thresholds for pressure differential across the DPF 40 and the DPF outlet pressure”, and then “the technician may monitor the pressure difference across the DPF 40 while the engine is on and the ECM is on” (Para 49).  However, the specification fails to fully, clearly, and concisely describe in exact terms as to enable one of ordinary skill how the claimed is diesel particulate filter pressure module is structure to perform.  The specification states "may monitor the pressure difference", however it is not shown in the drawings nor is it clearly explained how the pressure difference is monitored or what structural element monitor the pressure and how it is implemented in combination with the engine system as shown in figure 1 and the DPF pressure sensor module 200 as shown in figure 3.  Therefore, the applicants have not sufficiently explained to one of ordinary skill in the art how to implement the claimed invention and the claim lacks proper written description.
With respect to claims 9 and 12, the claim phrases of “a diesel oxidation catalyst (DOC) performance module structured to activate a hydrocarbon (HC) dosing event, monitor a NO to NO2 conversion rate within an aftertreatment system of the vehicle system as a function of HC dosing, and at least one Nox sensor reading, and compare the NO to NO2 conversion rate against a plurality of predetermined standards to diagnose a DOC of the aftertreatment system” and “wherein the DOC performance module is further structured to recondition the DOC of the aftertreatment system if the NO to NO.sub.2 conversion rate does not fall within the plurality of predetermined standards by increasing a temperature of exhaust gas from an engine of the vehicle system and a NOx value from exhaust gas from the engine by adjusting an exhaust gas recirculation (EGR) fraction and a timing of the fuel injectors” lack proper written description.  The Examiner notes that the specification does not disclose any structure or steps that describe in detail the claimed a diesel oxidation catalyst (DOC) performance module that is structure to compare the NO to NO2 conversion rate against a plurality of predetermined standards to diagnose a DOC of the aftertreatment system and where the DOC performance module is further structured to recondition the DOC of the aftertreatment system if the NO to NO2 conversion rate does not fall within the plurality of predetermined standards by increasing a temperature of exhaust gas from an engine of the vehicle system and a NOx value from exhaust gas from the engine by adjusting an exhaust gas recirculation (EGR) fraction and a timing of the fuel injectors.  The above structure is not described in the disclosure in such a way to reasonable convey to one of ordinary skill in the relevant art that the inventor had possession of the claimed invention at the time of filing (MPEP 608.01o).  The disclosure provides no explanation as to how the above comparison is implemented in detail or how the reconditioning of the DOC is performed.  Further, the disclosure provides no drawings, flow charts, program code, or any other means to describe, for example, how the diesel oxidation catalyst (DOC) performance module is structured to operate.  The specification states a "DOC performance module 204 is configured to monitor and evaluate the performance of the DOC 30, and recondition the DOC if necessary”, “DOC performance module 204 may also enable monitoring of the health of the DOC”, “the DOC performance module 204 is structured to turn on HC dosing”, and then "From this and the NOx conversion rate, differentiation is possible between the DOC's health to NO2 conversion versus the hydrocarbon conversion rate. Accordingly, the oxidation rate of NO to NO2 may be monitored as a function of HC dosing to determine whether the conversion rate is within predetermined acceptable standards” (Para 52).  The specification fails to fully, clearly, and concisely describe in exact terms as to enable one of ordinary skill what functions are performed by the claimed DOC performance module.  The specification also fails to clearly describe (also not shown in the drawings) any further structural elements which are used to "turn on the HC dosing", and monitor the oxidation rate then determine if the conversion rate is within desired range, and then recondition the DOC.  Further, the specification fails to clearly describe the steps which may be taken to "turn on the HC dosing", and determine whether the conversion rate is within a desired range as part of testing the performance of the DOC.  It is not clearly described how or what determines/monitors the NOx conversion rate, how the oxidation rate of No to NO2 is monitored as a function of HC dosing because no functions or relationships between the two are described, as well as how the performance of the DOC is determined from the above parameters.  
Further, with respect to claim 9, the current claim limitation “monitor a NO to NO2 conversion rate within an aftertreatment system of the vehicle system as a function of HC dosing, and at least one Nox sensor reading” appears to be new matter.  The disclosure does not provide a clear description which supports the claimed subject matter of monitoring a NO to NO2 conversion rate within an aftertreatment system of the vehicle system as a function of HC dosing and at least one NOx sensor reading. Although the disclosure describes NOx sensor 12 and 14 (paragraphs 31 and 52), the disclosure describes that these sensors detect NOx concentrations upstream and downstream of the catalyst (paragraph 31). As well as a rationality test being perform on the NOx sensors (paragraph 53).  But the disclosure is silent as to a NOx conversion rate being a function of HC dosing and at least one of the NOx sensors.  The disclosure does not point to the NOx conversion rate being determined from NOx sensor measurements or any other sensor measurements.  Therefore, the claim amendment appears to be new matter.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Willard et al U.S. Patent Application Publication 2010/0023292 in view of Okugawa et al. U.S. Patent Application Publication 2005/0217256.
With respect to claims 1-8 and 14-20, Willard teaches an internal combustion engine system (engine system OBD port 30 is part of); and a controller (VMD 20) comprising memory designated for storage of an engine calibration program and a diagnostic engine calibration program (multiple programs are stored within the VMD, paragraphs 75-83), the engine calibration program structured to operate the internal combustion engine system while the internal combustion engine system is mobilized (engine is operating during certain processes, paragraphs 75-83); wherein the diagnostic engine calibration program includes a plurality of diagnostic processes for operating the internal combustion engine system (the VMD 20 comprises a calibration tool 10 which houses processes for diagnosing different engine systems, figure 1) while the internal combustion engine system is immobilized (vehicle is parked or out of gear during certain test, figures 1 and 3); wherein each diagnostic process is structured to bring the internal combustion engine system to one or more operating conditions prior to running a subsequent diagnostic process to enable a diagnosis of a component of the internal combustion engine system relating to the currently ran diagnostic process (multiple process are run each diagnosing separate engine components, paragraphs 75-83, figures 1 and 3); and wherein one or more of the plurality of diagnostic processes cause the internal combustion engine system to operate outside of one or more calibration parameters (paragraphs 75-83, figures 1 and 3).
But Willard fails to teach a diesel particulate filter (DPF) pressure module structured to determine a pressure differential across a DPF of an engine of the vehicle system and compare the determined pressure differential against a plurality of predetermined fault thresholds to diagnose the DPF, the plurality of predetermined fault thresholds including a predetermined minimum pressure threshold and a predetermined maximum pressure threshold.
Okugawa teaches an exhaust gas purification system of an engine 1 having a DOC 4 and DPF 3 where a differential pressure sensor 8 determines the differential pressure across the DPF in order to determine the amount of particulate matter collected and deposited in the DPF (paragraph 45).  Further, a PM deposition quantity estimating means estimates the PM deposition quantity of the DPF 3 and a regeneration controlling means combusts and eliminates the deposited particulate matters by operating a temperature increasing means to increase the temperature of the DPF 3 to proximity of a predetermined target temperature when the PM deposition quantity exceeds a predetermined value (paragraph 47).  Also, temperature sensor 51 being located downstream of the DOC and a temperature sensor 52 being located downstream of the DPF for sending exhaust temperature data to the ECU (paragraph 43).
Accordingly, it would have been obvious to one having ordinary skill in the art engine exhaust systems at the time the invention was made to modify emission testing system of Willard and provide a system which test for differential pressure across a DPF and regenerate the filter based on the amount of PM determined in the filter as taught by Okugawa in order to achieve stability and response of a control system at the same time by performing feedback control with an optimum feedback gain according to a present operating state in temperature control during regeneration of a diesel particulate filter (paragraph 11, Okugawa. The claimed processes of claims 2-8 and 15-20 are included in the above rejection as the above apparatus only needs to be capable of performing the claimed process steps or functions do to the claims being aimed to said functions and not structural elements that actually implement said functions.  Further the claimed processes are not fully enabled by the disclosure therefore the claimed processes are thereby included the above rejection).

Claims 9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Willard et al U.S. Patent Application Publication 2010/0023292 in view of Wang et al U.S. Patent Application Publication 2010/0180576.
With respect to claims 9 and 11-13, Willard teaches an internal combustion engine system (engine system OBD port 30 is part of); and a controller (VMD 20) comprising memory designated for storage of an engine calibration program and a diagnostic engine calibration program (multiple programs are stored within the VMD, paragraphs 75-83), the engine calibration program structured to operate the internal combustion engine system while the internal combustion engine system is mobilized (engine is operating during certain processes, paragraphs 75-83); wherein the diagnostic engine calibration program includes a plurality of diagnostic processes for operating the internal combustion engine system (the VMD 20 comprises a calibration tool 10 which houses processes for diagnosing different engine systems, figure 1) while the internal combustion engine system is immobilized (vehicle is parked or out of gear during certain test, figures 1 and 3); wherein each diagnostic process is structured to bring the internal combustion engine system to one or more operating conditions prior to running a subsequent diagnostic process to enable a diagnosis of a component of the internal combustion engine system relating to the currently ran diagnostic process (multiple process are run each diagnosing separate engine components, paragraphs 75-83, figures 1 and 3); and wherein one or more of the plurality of diagnostic processes cause the internal combustion engine system to operate outside of one or more calibration parameters (paragraphs 75-83, figures 1 and 3).
	But Willard fails to teach a diesel oxidation catalyst (DOC) performance module structured to activate a hydrocarbon (HC) dosing event, monitor a NO to NO2 conversion rate within an aftertreatment system of the vehicle system as a function of HC dosing, and compare the NO to NO2 conversion rate against a plurality of predetermined standards to diagnose a DOC of the aftertreatment system.
Wang teaches an engine diagnostic system wherein an SCR (or DOC) is testing for performance during a regeneration event and outside of the event (figure 8).  The diagnostic system also comprises a NOx sensor which is used in determining the efficiency testing and thereby diagnose the exhaust system (paragraph 42, figure 2).
Accordingly, it would have been obvious to one having ordinary skill in the art of engine diagnostic systems at the time the invention was made to further modify the system of Willard an SCR and NOx diagnosing process as taught by Wang in order to provide more accurate and thorough engine exhaust diagnostic system (the claims processes of claims 10-13 are included in the above rejection as the above apparatus only needs to be capable of performing the claimed process steps or functions do to the claims being aimed to said functions and not structural elements that actually implement said functions.  Further the claimed processes are not fully enabled by the disclosure therefore the claimed processes are thereby included the above rejection).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Willard et al U.S. Patent Application Publication 2010/0023292 in view of Wang et al U.S. Patent Application Publication 2010/0180576 and further in view of York et al. U.S. Patent 6,571,191.
With respect to claim 10, Willard as modified by Wang teaches the claimed invention except wherein diagnostic engine calibration module is structure to operate the vehicle when it is parked.
York teaches a system for recalibrating a remote electronic control system, such as an engine control module (abstract) where the vehicle is parked (figure 2) during the process where the calibration system is communicating to the vehicle system and modules (col. 4 lines 10-65).
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify the invention Willard as modified by Wang with the invention of York and run the diagnosis while the vehicle is parked in order to provide a more efficient and economical calibration and maintenance system (York, col. 1 lines 52-55).    

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDDIE KIRKLAND III whose telephone number is (571)272-2232. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FREDDIE KIRKLAND III
Primary Examiner
Art Unit 2856



/Freddie Kirkland III/Primary Examiner, Art Unit 2856                                                                                                                                                                                                        8/17/2022